oo Oo NBD OH F&F WY NY —

Ny NYO N NO NY NO NHN NO | FF FF F- Fe OOTESelOlUlUlUTUl ell
I Dn WW & WY NH — GD 0 OB NIN HDB HW F&F Ww Nn | S&S

28

 

Case 3:19-cv-00261-MMD-CBC Document6 Filed 06/11/19 Page 1 of 3

HOLLEY, DRIGGS, WALCH, FINE,
PUZEY, STEIN & THOMPSON
MICHAEL R. AYERS, ESQ.

800 S. Meadows Parkway, Suite 800
Reno, Nevada 89521

Telephone: 775/851-8700

Facsimile: 775/851-7681

Attorneys for Defendant NAVIENT SOLUTIONS, LLC
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
ANTHONY L. HALL, Case No. 3:19-CV-00261-MMD-CBC

Plaintiff, STIPULATION AND ORDER
EXTENDING DEADLINE FOR NAVIENT
SOLUTIONS, LLC. TO FILE AN

ANSWER OR OTHERWISE RESPOND
TO PLAINTIFF’S COMPLAINT

v.
NAVIENT SOLUTIONS, LLC,

Defendants.
(FIRST REQUEST)

 

 

Plaintiff ANTHONY L. HALL (‘Plaintiff’) and Defendant NAVIENT SOLUTIONS,
LLC, by and through their respective counsel, stipulate and agree to extend the deadline from June
13, 2019 to July 12, 2019, for Defendant NAVIENT SOLUTIONS, LLC (“NSL”), to File an
Answer or Otherwise Respond to Plaintiff's Complaint (ECF No. 1.)

On May 16, 2019, Plaintiff filed his Complaint. The claims at issue necessitate additional
time for fact-finding. Further, NSL is in the process of acquiring and reviewing all relevant
documents so that it can meaningfully respond to the specific allegations contained in Plaintiff's
Complaint. Moreover, undersigned counsel was just retained by NSL to defend it in this action,
and therefore requires additional time to investigate the allegations and claims asserted against
NSL. Plaintiff has no opposition to NSL’s request for an extension until July 12, 2019 to file an

answer or otherwise respond to Plaintiff's Complaint.

 
Oo oo NY DB vn & W NO —

wb NO NY NY NY YB NN NO N | | FF FF F- FSF FF Eh hlUS
oN DN UN Fk WD NY —|—&— FG Oo Oo NH DH KH F&F W Nv -| S&S

 

 

Case 3:19-cv-00261-MMD-CBC Document6 Filed 06/11/19 Page 2 of 3

This is the first stipulation for extension of time for NSL to respond to Plaintiff's Complaint

and is being made in good faith and not for purposes of undue delay. No additional requests for

extensions are contemplated.

IT IS SO STIPULATED.
Dated this 11th day of June, 2019.

Dated this 1 1th day of June, 2019.

HOLLEY, DRIGGS, WALCH, FINE,
WRAY, PUZEY & THOMPSON

/s/ Michael R. Ayers

JAMES W. PUZEY, ESQ.

MICHAEL R. AYERS, ESQ.

JOHN SAVAGE, ESQ.

800 S. Meadows Parkway, Suite 800

Reno, Nevada 89521

Attorneys for Defendant NAVIENT SOLUTIONS, LLC

SIMONS HALL JOHNSTON, PC

/s/ Anthony L. Hall

ANTHONY L. HALL, ESQ.

6490 S. McCarran Boulevard, Suite F-46
Reno, Nevada 89509

Attorneys for Plaintiff

ORDER

The Stipulation for Extending Deadline for NSL to file an answer or otherwise respond up

to and including July 12, 2019 is so ORDERED AND ADJUDGED.

Dated this)44 an of On MMA , 2019,

 

“.

UNITED STATES MAZISTRATE JUDGE

 
oOo eo NN DH OW F&F WY NY =

mw wo NY HO NYO N NO YN NO | | Fe Fe ES Ee OO ES OOO
oN BAO AN eke BO Ne S| OO lOllUlUlUOOmUmUGNCUCDNCUCONN UelLlUlUMNhCULNO CO

Case 3:19-cv-00261-MMD-CBC Document6 Filed 06/11/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on the 11th day of June, 2019, I served a copy of the foregoing
STIPULATION AND ORDER EXTENDING DEADLINE FOR NAVIENT SOLUTIONS,
LLC TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S

COMPLAINT upon the party below via electronic service through the United States District

Court for the District of Nevada’s ECF system:

ANTHONY L. HALL, ESQ.

SIMONS HALL JOHNSTON, PC

6490 S. McCarran Boulevard, Suite F-46
Reno, Nevada 89509

} Email: ahall@shjnevada.com
Attorneys for Plaintiff

By: /s/ SUSAN M. MATEJKO
An Employee of Holley Driggs Walch Fine, Puzey,
Stein & Thompson

 

 
